DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 and 3-6 were rejected in Office Action mailed on 12/10/2020.
Applicant filed a response and amended claims 1 and 3.
Claims 1 and 3-12 are currently pending in the application, of claims 7-12 are withdrawn from consideration. Claim 2 was previously cancelled. 
The merits of claim 1 and 3-6 are addressed below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Patent 7,794,871) and further in view of Lee et al. (U.S. Patent 9,093,686), Ahn et al. (U.S. Patent Application Publication 2015/0295286) and Koetting et al. (U.S. Patent Application Publication 2009/0325042) and in the alternative, in view of Lee et al. (U.S. Patent Application Publication 2007/0031728). 
Regarding claim 1, Kim discloses a rechargeable battery (secondary battery) (title) comprising:

a bottom plate (32) configured to close and seal the first opening of the case (column 3, lines 15-25) (see figures 1-2);
a cap plate (30) configured to be combined to the case at the second opening (column 3, lines 14-20) (see figures 1-2); and
an electrode terminal (60, 70) at the cap plate and electrically connected to the electrode assembly (column 3, lines 14-20) (see figures 1-2),
wherein the case comprises:
a pair of first sides extending in a second direction (as shown in figure 2 below), the second direction corresponding to a length of the cap plate and facing each other in a third direction, the third direction corresponding to a width direction of the cap plate, the length of the cap plate being greater than the width of the cap plate (as shown in figures 1-2); 
a pair of second sides extending in the third direction at opposite ends of the first sides and facing each other in a second direction, the first sides being wider than the second sides (as shown in figure 1-2); and
a cooling passage (113) integrally provided at an outside of the case (as shown in figure 1-2) and configured to allow a coolant to flow therethrough (column 3, lines 25-35).
Kim teaches the cooling passage is open in the first direction and closed in the second but does not teach the cooling passage being closed in the third direction. Nonetheless, Kim 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cooling passages of Kim having the claimed configuration (i.e., cooling passage open in the first direction and closed in the second and third direction) as Kim recognize the cooling passages are not limited to a shape as long as they allow coolant flow external to the case. In addition, it would be apparent to a skilled artisan having the third direction closed otherwise, the cooling medium would not properly flow through the channel and would escape through the third direction resulting in decrease of surface area heat transfer.  

    PNG
    media_image1.png
    967
    647
    media_image1.png
    Greyscale


Lee, also directed to a rechargeable battery (battery pack) also identify that the design and position of cooling channels is taken into consideration to minimize complexity in the structure of the battery module and form a compact and stable configuration with increased stability and efficiency (column 2, lines 8-50). It appears that the location of the cooling channels can be selected based on the above considerations in order to manufacture a desired battery module. For instance, Kim cooling channels are located at an outer surface of the first sides, Koetting cooling channels (28, 30) are located at the bottom plate of the battery module (see figure 1) (paragraph [0017]), Ahn cooling channels are located externally but connected to each battery cell to allow heat to be transferred (see figures 4-5) (paragraph [0063]-[0066]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to selectively position the cooling channels in a desired location, to include externally/internally or in the bottom or side of the module (as 
In the alternative, Lee (‘1728), directed to a battery module having improved cooling efficiency, teaches a battery module having cooling passages (24) external to battery cells (11) to flow or circulate temperature control air (paragraph [0064]-[0065]). The cooling passage is formed on a second side of the battery module and closed in a third direction (see figures 1-2). This configuration allow sufficient amount of cooling medium to circulate through the battery cells thereby reducing the temperature (paragraph [0012]-[0016]).  
Therefore, it would have been obvious to a person having ordinary skill in the art to modify the battery of Kim to include cooling passages at an outer surface of the second sides as taught by Lee in addition to other sides of the battery in order to allow sufficient amount of cooling medium to circulate through the batter cells and reduce temperature. 
Regarding claim 3, Kim teaches a plurality of cooling passages (as shown in figure 2). As to the limitation “at the outer surface of each of the second side”, as indicated above, the location of the cooling channels can be selected based on the above considerations (see page 6, lines 1-13 above) in order to manufacture a desired battery module. For instance, Kim cooling channels are located at an outer surface of the first sides, Koetting cooling channels (28, 30) are located at the bottom plate of the battery module (see figure 1) (paragraph [0017]), Ahn cooling channels are located externally but connected to each battery cell to allow heat to be transferred (see figures 4-5) (paragraph [0063]-[0066]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to selectively position the cooling channels in a 
Regarding claim 4, Kim discloses the cooling passage extends in the first direction (as shown in figure 1-2). 
Regarding claim 5, Kim discloses the case and the cooling passage are continuous between the first opening and the second opening (as shown in figures 1-2).
Regarding claim 6, as described above in claim 1, the case of Kim appears to be structurally and functionally the same as the one claimed and capable of accommodating an electrode assembly and providing cooling passages. Unless the specifics of how the cooling passages are welded impart a particular structure to the case, the prior art case conform to the claimed limitations. The manner or method in which the case or passages are formed do not germane to the issue of patentability of the case or battery itself.  Nonetheless, Kim discloses the components of the battery are welded (column 3, lines 15-25).

Response to Arguments
Applicant argue “there is no teaching or suggestion that Kim adjacent cells 11 are provided to close the cooling channels G in the third direction and this result appears incidental. On the other hand, the integral cooling channels of the claim embodiment are intentional structure provided for cooling the battery cells, not an incidental construct of 
Examiner respectfully disagrees. Kim ribs are form integral to the battery case. The third direction is closed by an adjacent battery cell but the ribs are formed to create a flow path where temperature controlling air is introduce to cool each battery cell. Clearly, a cooling passage is required to cool each of the batteries. Further, Kim teaches a secondary battery module is constructed by the ribs 111 formed on the outer surface of the cases 11 in a body, the flow path is formed sufficiently to pass temperature controlling air without separately providing barrier walls between neighboring secondary battery (column 4, lines 49-55). In other words, Kim recognizes that a wall would be required to form the cooling passage if no ribs are formed or neighboring battery cells are not positioned which would close the third direction to form the cooling passage. In addition, the additional references would obviate the configuration of having a third direction closed as they all require a cooling channel external to the battery cells to cool them. Moreover, Lee (U.S. Patent Application Publication 2007/0031728), teaches a battery module having cooling passages (24) external to battery cells (11) to flow or circulate temperature control air (paragraph [0064]-[0065]). The cooling passage is formed on a second side of the battery module and closed in a third direction (see figures 1-2). Clearly all references come to support that a cooling passage is commonly design in battery cells and can be positioned in different locations of the battery cell (e.g., first side, second side, third side, etc.) for the purpose of flowing a cooling medium to cool the battery cells.   
Applicant further argue “the Office action continues, alleging that "if one single cell is used, a wall would be required to close the third direction and form the path because there 
Examiner respectfully disagree. The above assertion made in the office action is supported by general knowledge of a person having ordinary skill in the art. For instance, in the field of Heat Transfer and as described in the second law of thermodynamic, it is known that heat transfer always occurs from a region of high temperature to another region of lower temperature1. In this case, the higher temperature would be the battery and the lower temperature would be the cooling channel. To cool the battery, air is utilized and it is forced to flow between the cooling channels (known as forced thermal convection)1. It is clear that if no wall is present in the cooling passage to guide the temperature controlling air, the air or cooling medium in some areas of the battery would not flow directly in the surface of the battery which would result in a decrease of rate of heat transfer. A hypothetical representation of a system is depicted below where cooling medium is flow without a cooling channel (left) and a cooling channel (right). Cooling medium would flow with no direction if no cooling channel is present to guide air as such, it would be expected that the rate of heat transfer in point B would be less than in point A of the battery. In the other hand, with the cooling channel the air would flow 

    PNG
    media_image2.png
    556
    839
    media_image2.png
    Greyscale

Applicant further argue “And if the battery cells 10 were actually "made integral," there would be tremendous manufacturing and serviceability difficulties as the battery cells 10 could only be manufactured, handled, and serviced as an entire unit rather than individually…And even if the battery cell 10 having the case 11 were to be placed into some other case simply to "close third direction," there is no apparent reason why one skilled in the art would make that other case integral with the case 11 for the reasons set forth above. That is, simply placing two objects adjacent to each other, even if they are in contact, does not support a conclusion that 
Examiner respectfully disagree. The examiner position is not to make the battery module integral, but the cooling channel in the battery cell as clearly, the cooling channel is required to flow a cooling medium and cool the battery cell. In addition, if you have two separate objects and join them to create a space, one could also have one object and create the same space if the purpose is to flow a gas. 
Examiner further notes that applicant’s argument are against Kim reference individually. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller,  642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merk & Co., 800 F 2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner respectfully states that each secondary reference is brought in to teach a limitation that the primary reference is missing, resulting in a combination of teachings to reject the current claims, the references are brought in to display obvious alternatives/substitutions/combinations in the art. Applicant did not point out the supposed errors of any of the secondary references used in the previous Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098.  The examiner can normally be reached on Monday - Thursday 9:00 am - 7:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTIAN ROLDAN/Examiner, Art Unit 1723                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See https://en.wikipedia.org/wiki/Heat_transfer and https://en.wikipedia.org/wiki/Convection_(heat_transfer)